





CITATION: R. v. Loy, 2011 ONCA 340



DATE: 20110429



DOCKET: C51379



COURT OF APPEAL FOR ONTARIO



Laskin, Juriansz and MacFarland JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



May Loy



Appellant



Daniel C. Santoro, for the appellant



Joseph Selvaratnam, for the respondent



Heard: April 29, 2011



On appeal from the conviction
          entered on September 10, 2009 and the sentence imposed on December 9, 2009 by
          Justice William A. Gorewich of the Ontario Court of Justice.



APPEAL BOOK ENDORSEMENT



[1]

Ms. Loy was convicted of possession of a substantial amount of
    methamphetamine for the purpose of trafficking and was sentenced to five years
    in prison (less eight months credit for onerous bail conditions).  She appeals
    both her conviction and sentence.

[2]

On her conviction appeal, she submits that the conviction was
    unreasonable.   Alternately, she submits that the trial judge reversed the
    burden of proof.  We do not accept Ms. Loys submissions.

[3]

We accept that the trial judge slightly misstated Officer Williamsons evidence
    about where he found the purse.  However, looking at the trial judges reasons
    as a whole it is evident he found that there was only one purse, that he
    accepted Officer Williamsons evidence the drugs were in the purse, and that
    the purse belonged to Ms. Loy.  On these findings of facts and credibility, the
    verdict was reasonable.  We see no basis for the argument that the trial judge
    reversed the burden of proof.

[4]

The sentence of five years for drugs with a street value of
    approximately $200,000 was not unreasonable.

[5]

Both the conviction and sentence appeals are dismissed.


